BEATTY, C. J., dissenting.
I dissent from the order denying a rehearing of this cause and from the decision of the Department.
The matter in litigation in this action is the amount of surplus assets of the firm of Michael and Bernhard Isaacs, and the respective shares of the parties. Appellant had a lien upon Bernhard’s share. Its lien was a valuable interest—the property and its value to which the lien attached not only can be but must be determined in the action, and, in my opinion, it is a plain case for intervention.